Case 20-62169-lrc      Doc 29     Filed 03/25/20 Entered 03/25/20 10:35:50            Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE:                        ) CASE NO. 20-62169-LRC
                                )
  CYNTHIA ANDERSON-GRAYSON,     ) CHAPTER 13
                                )
        Debtor.                 )
                                )
                                )
  U.S. BANK TRUST NATIONAL      ) CONTESTED MATTER
  ASSOCIATION, AS TRUSTEE FOR   )
  THE CABANA SERIES III TRUST,  )
                                )
        Movant,                 )
                                )
  vs.                           )
                                )
  CYNTHIA ANDERSON-GRAYSON, and )
  MELISSA J. DAVEY, Trustee,    )
                                )
        Respondents.            )
                                )

       MOTION TO HOLD CASE OPEN PENDING SCHEDULED HEARING

           COMES NOW, U.S. Bank Trust National Association, as Trustee of the Cabana
  Series III Trust, c/o BSI Financial Services, Inc., its servicing agent ("Movant"), and
  hereby shows this Court the following:

                                                1.

           On March 12, 2020, Movant filed a Motion for Relief from Automatic Stay and

  for In Rem Relief, or in the Alternative, for Dismissal with Prejudice (Doc. No. 21)

  ("Motion for Relief"), and a hearing is scheduled for 1:15 p.m. on March 31, 2020.

                                                2.

           As set forth in the Motion for Relief, Debtor has filed multiple pro se bankruptcies

  that were dismissed, inter alia, for her failure to comply with court orders that required

  her to file various documents with this Court.
Case 20-62169-lrc     Doc 29       Filed 03/25/20 Entered 03/25/20 10:35:50        Desc Main
                                   Document      Page 2 of 3




                                              3.

         On February 5, 2020, this Court filed its Order Setting Deadlines for Debtor to

  Correct Filing Deficiencies (Doc. No. 8) that set February 18, 2020 as the deadline by

  which Debtor must correct the filing deficiencies listed therein, as extended to

  March 18, 2020 by its order dated March 9, 2020 (Doc. No. 18) (collectively "Order").

                                              4.

         On March 18, 2020, Debtor filed incomplete schedules (Doc. No. 24). Debtor has

  failed to file Schedules C, D, E, F, G, H and I, and she has failed to file her Chapter 13

  Plan as ordered by this Court.

                                              5.

         Debtor has failed to fully comply with the Order.

                                              6.

         Movant holds that sufficient grounds exist to justify in rem relief, or in the

  alternative, to dismiss this case with prejudice.     Accordingly, Movant respectfully

  requests that this Court not dismiss this case due to Debtor's failure to comply with the

  Order, but rather hold this case open so that the Motion for Relief can be heard and the

  requested relief can be granted.
                 th
         This 25 day of March, 2020.

                                                      Prepared By:
                                                      Attorney for Movant

                                                             /s/
                                                      Marc E. Ripps
                                                      Georgia Bar No. 606515

  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
Case 20-62169-lrc     Doc 29     Filed 03/25/20 Entered 03/25/20 10:35:50              Desc Main
                                 Document      Page 3 of 3




                               CERTIFICATE OF SERVICE

          This is to certify that I served the parties listed below with a copy of the Motion to
  Hold Case Open Pending Scheduled Hearing by, unless otherwise noted, depositing a true
  and correct copy of each with the United States Postal Service with sufficient postage
  affixed thereto to insure first class delivery:

  Melissa J. Davey, Esq.
  Standing Chapter 13 Trustee
  Via Electronic Notice

  Cynthia Anderson-Grayson*
  2435 Haverford Way
  Decatur, GA 30032
         *Pro se
                 th
         This 25 day of March, 2020.

                                                                        /s/
                                                        Marc E. Ripps
                                                        Georgia Bar No. 606515

  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
